Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 16-1004

                           ANDREW S.F. CULLEN,

                          Plaintiff, Appellant,

                                       v.

 NEAL JANVRIN, individually and in his official capacity as the
    Chief of Police of the Fremont Police Department; ADAM A.
 RAYMOND, individually and in his official capacity as a police
 officer of the Fremont Police Department; TOWN OF FREMONT, NEW
                            HAMPSHIRE,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

              [Hon. Paul Barbadoro, U.S. District Judge]


                                    Before

                     Torruella, Lynch, and Barron,
                            Circuit Judges.


     Jacob J.B. Marvelley, with whom Paul McEachern and Shaines &
McEachern, PA were on brief, for appellant.
     Caroline K. Leonard, with whom Charles P. Bauer and Gallagher,
Callahan & Gartrell, P.C. were on brief, for appellees.


                            September 21, 2016
          Per curiam.   Andrew S.F. Cullen ("Cullen") appeals the

district court's grant of summary judgment for the Town of Fremont,

New Hampshire and two of its police officers on his claim, brought

under 42 U.S.C. § 1983, that he was arrested -- for allegedly

raping a mentally handicapped woman -- without probable cause in

violation of his Fourth Amendment rights.

          Cullen   argued   that   the   officers   intentionally   or

recklessly (1) crafted an arrest-warrant application that was

arguably misleading in light of the facts they knew and (2) failed

to sufficiently investigate for facts they should have known prior

to seeking and executing the warrant.     He further argued that the

Town of Fremont was liable for the foregoing because the warrant

and the arrest were secured by a final municipal policymaker in

the form of the town's Chief of Police.

          The district court properly found that the officers were

entitled to qualified immunity.     As to the warrant application,

the court recognized that any facts the officers misstated were

insufficiently material under clearly established law to support

a Fourth Amendment claim, and that any facts they omitted were not

required to be included by clearly established law.        As to the

investigation, the court recognized that the officers were not




                               - 2 -
required    to     undertake    additional      investigation    by     clearly

established law.1

            The district court also properly found that the town

could not be held liable for the conduct at issue because its Chief

of Police lacked final municipal policymaking authority over this

arrest;    in    this   case,   that    authority   was    exercised    by   the

Rockingham County Attorney as the delegatee of the State's Attorney

General.

            We agree that the defendants were entitled to summary

judgment,       substantially   for     the    reasons    articulated   below.

Without    adopting     the   district    court's   opinion,    we    summarily

affirm.    See 1st Cir. R. 27.0(c).

                So ordered.




     1    As the district court noted, our recent decision in
United States v. Tanguay, 787 F.3d 44 (1st Cir. 2015), only
buttresses this finding. While we clarified in Tanguay that there
are circumstances under which an officer "has a duty to make
further inquiry before" applying for a warrant, id. at 53, we
acknowledged that, prior to that point, the scope of that duty was
"not well understood," id. at 46. Thus it cannot be said that
such a duty was clearly established years earlier in 2011, when
the conduct at issue here occurred. Accordingly, we need not pass
on whether the duty as articulated in Tanguay was breached in this
case.
                                       - 3 -